Title: To Benjamin Franklin from John Bondfield, 20 December 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 20 Decr 1781
I pray you to excuse the trouble I give you which is indispensable in the line of your Ministry. I have inclosed you the form of the Passports you Granted us, any alterations you may judge proper to incert in Virtue of changes since that period please to make or any other form which may have been addopted in like Cases. I hope to have frequent occation to apply to you as I find the inclination of our Merchants begin to lend to a desire to unite in Commercial Interests with the United States. There are certain Jealousies of our engrossing their West India Markets for their Staple of Flour which is a Capital object of Export from hence but the prospect of gain by being interested in the Buissness removes the mote. We have had a continued round of Feasts by all the publick Corps in consiquence of the Success’s in Virginia. Enmity & Harmony, Jealousies & Amities make quick transitions in the publick and it rests to add feul to the fire. With due respect I have the Honor to be Sir Your most Obedient Humble Servant
John Bondfield
His Excellency Benj Franklin Esqr.
 
Addressed: A Son Excellence / Benjamin Franklin, / Ministre plénipotentiaire / des Etats unis de l’Amérique, / à Passy, / Par Paris.
Notation: Bondfield J. Bordeaux 20. Dec. 1781.—
